On Motion for Rehearing
Appellants complain that we did not state the substance of their pleadings or the evidence. We did not purport to do this for the reasons stated in our opinion. The transcript in this case contains 1S4 pages, the statement of facts 588 pages, excluding exhibits, the briefs 283 pages and this motion for rehearing 77 pages. To needlessly digest this mass of material would be a disservice to the litigants and without benefit to any one. We will insert here a few excerpts from appellants’ motion to show the basis of their contentions:
“We feel that a grave injustice has been done these Appellants by the Court’s refusal to state in its opinion that the pleadings of the Plaintiffs and the pleadings of Eagle Rock Ranch, the cross-plaintiffs, showed on their face that Conso Realty Company and Edward C. James had parted with their title and interest in the land, long before Plaintiffs’ or Cross Plaintiffs’ suit was filed, and both Petitions showed on the face of each, that it was moot as against these Appellants as a suit for the recovery of an interest in land. This Honorable Court did not even mention the fact that these Appellants were dragged into court through a nonexistent suit for the recovery of title to lands as against them, solely and only for the purpose of holding venue for the trial of a million dollar suit for damages out of the County of the residence of these Appellants, without attempting to put the fraud claim in issue on the venue hearing. The Petition as a whole should have been discussed by the Court, and this Court could not have escaped the conclusion that the principal purpose of Plaintiffs’ suit against these Defendants was not to remove cloud, but a suit for damages, and that the character of the lawsuit as a whole g'overns the matter of venue.
* * * * * *
“We do most respectfully say to the Court, however, that when the Court stated in its opinion that the only answer that Appellants made to the proposition that the venue would be determined ‘wholly upon the allegations of Plaintiffs’ Petition’ was Appellants’ reference to the case of City of Mission v. Popplewell, Tex., 294 S.W.2d 712, that the Court did not correctly state the objections and arguments raised by the Points of Error in Appellants’ Brief. Appellants pointed out that the suit was moot, and that Appellants were strangers to the title, and that the entire suit as to Appellants was an attempt to tie a suit for damages on to a moot cause of action involving real estate. This statement by the Court will certainly be prejudicial in the event of an Application for a Writ of Error in this cause, and we believe that the Court will see upon reflection that it is not correct, and we hope that the Court will see fit to withdraw it.
* * * * * *
“If this Court after a reconsideration does not grant this Motion for Rehearing, then we feel that in all justice and fairness to Appellants, and in order that a full picture can be presented to the Supreme Court for the purpose of review upon Application for Writ of Error,.the opinion should at least make the findings that are the basis of Ap*423pellants’ appeal, and at least make a fact finding that the Appellants had long divested themselves of any title to the property and were strangers to the title at the time Plaintiffs’ suit was filed, and also find that Plaintiffs’ suit did embody an alternate suit for damages which it refused to put in issue in the venue hearing either by pleadings or proof.”
The motion is overruled.
Motion overruled.